Citation Nr: 0732064	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  98-12 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent prior to June 30, 2005, and 30 percent thereafter, 
for cervical and upper back disability.

3.  Entitlement to a disability rating in excess of 10 
percent prior to June 30, 2005, and 20 percent thereafter, 
for lumbar spine disability.

4.  Entitlement to a compensable rating prior to August 28, 
2000, and an increased rating in excess of 10 percent 
thereafter, for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran does not have a current psychiatric 
disability that could be considered related to, caused by, 
the result of, or secondary to his military service, 
including service in Southwest Asia, or to any of his 
physical conditions.

2.  The evidence prior to August 21, 2000, does not show that 
the veteran's service-connected cervical spine disability was 
productive of more than painful unlimited motion.  

3.  The evidence shows that from August 21, 2000, to June 30, 
2005, the veteran's service-connected cervical spine 
disability was productive of limitation of motion with pain, 
tenderness to palpation and muscle spasms with functional 
limitations consistent with moderate limitation of motion of 
the cervical spine.

4.  As of June 30, 2005, the evidence does not show that the 
veteran's service-connected cervical spine disability is 
productive of ankylosis of the cervical spine or severe 
intervertebral disc syndrome.  

5.  The evidence shows that the veteran has bilateral C8-T1 
radiculopathy with active denervation in the paraspinal 
muscles related to his service-connected cervical spine 
disability.

6.  Throughout the appeal period, the veteran's service-
connected lumbar myositis has been productive of muscle spasm 
and limitation of lateral flexion, but severe limitation of 
motion, forward flexion of the thoracolumbar spine of 30 
degrees or less, severe intervertebral disc disease, severe 
lumbosacral strain or ankylosis are not shown. 

7.  The evidence shows the veteran has bilateral L5-S1 
radiculopathy with active denervation in the paraspinal 
muscles related to his service-connected lumbar spine 
disability.

8.  Prior to August 28, 2000, the evidence does not show that 
the veteran's service-connected allergic rhinitis was 
productive of definite atrophy of the intranasal structure 
and moderate secretion, greater than 50 percent obstruction 
of the nasal passages bilaterally, or complete obstruction of 
the nasal passage on one side.  

9.  From August 29, 2000, the evidence shows that allergic 
rhinitis is not productive of moderate crusting and ozena 
with atrophic changes or polyps.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for cervical and upper back myositis with 
degenerative joint disease and painful motion are not met 
prior to August 21, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 
5003 and 5021 (2007)

3.  The criteria for a disability rating of 20 percent for 
cervical and upper back myositis with degenerative joint 
disease and painful motion are met from August 21, 2000, to 
June 29, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5287 and 5290 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5003, 5021, 5237 and 5242 (2007).

4.  As of June 30, 2005, the criteria for a disability rating 
in excess of 30 percent for cervical and upper back myositis 
with degenerative joint disease and painful motion are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5287 and 5290 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 
5003, 5021, 5237 and 5242 (2007).

5.  The criteria for a separate rating of 20 percent for 
right C8-T1 radiculopathy are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic 
Code 8512 (2007).

6.  The criteria for a separate rating of 20 percent for left 
C8-T1 radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8512 
(2007).

7.  The criteria for a disability rating of 20 percent, but 
no higher, for lumbar myositis with painful motion are met 
for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292 and 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5003, 5021, 5237 and 5242 
(2007).

8.  The criteria for a separate rating of 10 percent for 
right L5-S1 radiculopathy are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic 
Code 8520 (2007).

9.  The criteria for a separate rating of 10 percent for left 
L5-S1 radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8520 
(2007).

10.  The criteria for a compensable disability rating for 
allergic rhinitis prior to August 28, 2000, and in excess of 
10 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.96, Diagnostic Code 6501 (1996); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.96, Diagnostic Code 6522 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claims were filed in 
August 1995 prior to the enactment of VA's current notice 
requirements.  Thus notice was provided to the veteran in 
July 2003, subsequent to the initial AOJ decision, and the 
veteran's claims were readjudicated in a June 2004 
Supplemental Statement of the Case.  Additional notice was 
provided to the veteran in May 2005, and his claims were 
thereafter readjudicated in August 2005 Supplemental 
Statements of the Case.  These notices appropriately advised 
the veteran of all the Pelegrini II notice elements as listed 
above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices, read as a whole, 
fully comply with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
claims were subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  Thus the veteran has 
actual knowledge of VA's duties to notify and assist him with 
his claims.

The Board notes that the veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if the benefits sought are 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial hereafter of some of 
the veteran's claims, any questions as to disability ratings 
or effective dates are moot.  Furthermore, any failure to 
provide notice on the claims that are being granted by this 
decision can by cured prior to the RO executing the Board's 
decision and giving the veteran an opportunity to submit 
evidence.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice on these 
elements of his claims.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claims process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
any defects in the notice provided to the veteran.  Further, 
the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records were obtained from September 1992 through 
December 2004.  The veteran identified private medical 
treatment related to his claims and submitted those records 
for review.  The Board finds that every effort has been taken 
to obtain all identified private treatment records.  The 
veteran was notified in the rating decisions, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence 
since the last Supplemental Statements of the Case were 
issued.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in November 
1995, December 1996, January 1997, August 2000, August 2003 
and June 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's disabilities since he was last examined.  The 
veteran has not reported receiving any recent treatment, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected conditions fairly.   

In addition, for service connection claims, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations related to his claim for service connection for 
a psychiatric disability in November 1995, December 1996, and 
June 2005.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Service Connection Claim

The veteran was previously denied service connection for a 
neuropsychiatric condition in a July 1993 rating decision 
based upon no chronic neuropsychiatric condition shown in 
service and no current disability shown on VA examination.  
By Board decision dated in March 2005, the veteran's claim 
for service connection was reopened and remanded for further 
development.  The merits of his claim are now before the 
Board for final consideration.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. §  1117(a)(1) (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2006).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2006).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; and (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.38 U.S.C.A. § 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2), (5) (2006).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disorder because the 
evidence fails to establish that the veteran has a chronic 
psychiatric disability.  Although there is some evidence that 
the veteran has periodically suffered from depression and 
anxiety, and he has reported having insomnia, the 
overwhelming evidence shows that the veteran's psychiatric 
problems are only episodic or circumstantial, resolving when 
the stressor has resolved, and thus not rising to the level 
of intensity and chronicity to fulfill the diagnostic 
criteria for a psychiatric disability.

The service medical records show the veteran complained of 
being very depressed in December 1991 due to his wife having 
a brain tumor.  At his separation examination in March 1992, 
the veteran reported a history of depression and insomnia 
that was related to personal problems, but no actual 
psychiatric impairment was found on examination.  These are 
the only references in the service medical records to the 
veteran's claimed depression and insomnia.

Thereafter, there is no evidence that the veteran has 
undergone consistent, or even periodic, treatment for a 
psychiatric disorder to include depression and insomnia.  
Treatment records, both VA and non-VA, do not show the 
veteran to have a chronic psychiatric disability.  The 
veteran reported that he had gone to see a psychiatrist once 
and was given medication, but that he never returned and he 
stopped taking the medication.  VA treatment records show 
only one treatment note from January 2001 wherein the veteran 
complained of depression related to work issues.  The 
assessment was circumstantial depression.

Multiple VA examinations have been conducted during the 
adjudication of this claim.  The first examination was in 
November 1995.  Although the veteran reported feeling 
aggressive ("feeling to fight"), hyperactive and explosive, 
he did not refer experiencing depression or insomnia.  During 
the examination, he was a little tense but otherwise was 
cooperative and expressed freely.  The examiner noted he had 
some floating anxiety with some depressive component beneath 
but really no depressive signs were found.  The examiner 
found that the veteran had no specific mental disorder, only 
features of anxiety and depression.

The veteran again underwent psychiatric examination in 
December 1996.  At that time, he referred to the same things 
that he told the examiner in the prior examination.  He also 
referred to being worried about his behavior at home as it 
was affecting his relationship with his family.  He alleged 
to be irritable, reacting angrily to minimal incidents at 
home, having problems with his studies due to inability to 
keep his concentration, and inadequate sleep.  Mental status 
examination revealed the veteran to be a well-developed, 
well-nourished white male who came adequately dressed and 
groomed.  He was aware of the interview situation, in contact 
with reality and his responses were relevant, coherent and 
logical.  The content dealt with his complaints about his 
irritability, poor frustration tolerance, and getting easily 
angered by minimal incidents at home.  He also referred to 
poor sleep at night with resulting feelings of sleepiness all 
day long.  He was not delusional or hallucinating.  He was 
not suicidal or homicidal.  He became somewhat tearful when 
he spoke about his preoccupation in terms of the relationship 
with his family.  The affect was adequate and his mood was 
somewhat depressed.  He was oriented to person, place and 
time, and his memory seemed to be preserved.  Intellectual 
capacity was maintained.  His judgment was fair but his 
insight was poor.  The examiner deferred rendering a 
diagnosis pending a psychological evaluation.

The psychological evaluation was conducted in January 1997, 
the result of which was an impression of depression, not 
otherwise specified.  The VA examiner agreed with that 
diagnosis, but stated that the veteran's symptoms are not 
related to any specific Persian Gulf experience, but rather 
to his physical and psychological ailments, which the veteran 
perceives to be a result of his service in the Persian Gulf.  

Because of these completely opposite diagnoses, the Board 
remanded the veteran's claim in March 2005 for a new VA 
examination to determine whether the veteran in fact has a 
psychiatric disability.  The veteran was reexamined in July 
2005.  The examiner who conducted this examination did a 
thorough review of the veteran's history as shown in the 
claims file and VA's computer files, and set this history out 
in the examination report.  As for the veteran's present 
condition, the examiner noted that the veteran has no 
psychiatric prescriptions in the computer files and he is in 
no treatment.  As for the veteran's subjective complaints, he 
only referred to physical problems but no current psychiatric 
symptoms.  

Mental status examination revealed the veteran to be clean, 
overweight, adequately dressed and groomed.  He was pleasant 
to approach and cooperative. He was alert and oriented times 
three.  His mood was euthymic and affect exhibited full 
range.  His attention, concentration and memory were good.  
His speech was clear and coherent.  He was not hallucinating, 
suicidal or homicidal.  His insight and judgment were fair, 
and he exhibited good impulse control.  There was no sign of 
impairment of thought process or communication, no delusions, 
and no inappropriate behavior.  He reported only having 
problems with his ex-wife.  

No psychiatric disorder was found.  Rather the examiner 
stated that the veteran has presented episodic symptoms of 
anxiety and depression as documented in the records, but that 
such manifestations could not be considered as full blown 
psychiatric entities because they lack the chronological 
presentation and intensity to fulfill the diagnostic criteria 
for a psychiatric disability.  Instead the presentation of 
such psychiatric symptomatology has been transitional, 
limited and related to specific situations that are now 
resolved.  Thus the examiner opined that the veteran has no 
current neuropsychiatric disability that could be considered 
related to, caused by, the result of, or secondary to his 
military service, to the Persian Gulf War, or to any of his 
physical conditions.

The Board finds that the July 2005 VA examiner's assessment 
and opinion carries more weight as it is clearly based upon a 
thorough review of the record and the veteran's medical 
history.  It is also supported by the medical evidence.  The 
first complaints of depression are seen just shortly before 
the veteran's discharge from service, but these complaints 
were related to his wife's illness rather than his military 
service.  There is no showing that the veteran continued to 
be depressed or that he had insomnia.  In addition, even 
though the December 1996 examination provided a diagnosis of 
depression, the evidence shows that the veteran was 
undergoing some marital difficulties at the time that have 
since resolved with his divorce.  No additional complaints or 
treatment is seen in the medical evidence until January 2001 
when the veteran complained of problems at work.  The 
assessment was circumstantial depression.  At the July 2005 
VA examination, the veteran did not even refer to any 
psychiatric symptoms, such as depression or insomnia, and his 
mood was euthymic.  

Thus, the Board finds that the preponderance of the evidence 
is against finding that the veteran has a current psychiatric 
disability including depression and insomnia.  Without a 
current disability, service connection is not warranted.  
Consequently the veteran's claim must be denied.

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Cervical and Lumbar Myositis

The veteran was service-connected for cervical and upper back 
and lumbar spine disabilities by rating decision issued in 
July 1993.  Each disability was rated as 10 percent disabling 
at that time.  In August 1995, the veteran filed the claim 
out of which this appeal arose.  By rating decisions issued 
in August 2005, the veteran was granted a 30 percent 
disability rating for his cervical spine disability and a 20 
percent disability rating for his lumbar spine disability.  
Both increased ratings were effective June 30, 2005.  Since 
the August 2005 rating decision did not grant the maximum 
benefits allowable under the law, the veteran's claims remain 
in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).

The Board notes that, during the pendency of the veteran's 
claims, VA twice revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 
38 C.F.R. § 4.71a.  The first revision, effective September 
23, 2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293 for 
intervertebral disc syndrome provided for a 10 percent 
disability rating if mild, a 20 percent disability rating if 
moderate with recurring attacks, a 40 percent disability 
rating if severe with recurring attacks and intermittent 
relief, and a maximum 60 percent disability rating if 
symptoms are analogous to pronounced intervertebral disc 
syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  

In addition, the criteria for rating limitation of motion of 
the cervical spine (Diagnostic Code 5290) in effect prior to 
September 2003 provided for a 10 percent evaluation for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 30 percent evaluation 
when limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

The criteria for rating limitation of motion of the lumbar 
spine in effect prior to September 2003 also provided for a 
10 percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation 
when limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Diagnostic Code 5295 evaluated lumbosacral strain at 0 
percent with slight subjective symptoms; 10 percent with 
characteristic pain on motion; 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and 40 percent if severe 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2003).  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

Finally, in evaluating the veteran's disability, the Board 
must also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

The Board initially notes that, in evaluating the veteran's 
cervical and lumbar spine disabilities, the evidence does not 
show nor has the veteran contended that he has had 
incapacitating episodes that have required bed rest 
prescribed by a physician and treatment by a physician.  
Thus, the Board finds that evaluation of these spine 
disabilities under the Formula for Rating Intervertebral Disc 
Syndrome Based On Incapacitating Episodes effective September 
23, 2002, is not warranted.

Cervical Spine Disability 

The veteran's cervical spine disability was initially rated 
as 10 percent disabling based upon x-ray findings of 
degenerative joint disease and painful motion.  An increase 
to 30 percent was granted effective June 30, 2005, based upon 
findings from a VA examination conducted on that day and 
private treatment records from June 2005.  The Board finds 
that the preponderance of the evidence is against assignment 
of a higher disability rating prior to August 21, 2000, but 
that a 20 percent disability rating is warranted for the 
period of August 21, 2000, to June 29, 2005.  However, the 
preponderance of the evidence is against finding that a 
disability rating higher than 30 percent after June 30, 2005 
is warranted.

The medical evidence prior to August 21, 2000, shows that the 
veteran continued to complain of and receive treatment for 
chronic neck and upper back pain.  This evidence consists of 
VA treatment records and VA examination report from January 
1997.  Although this evidence shows the veteran had 
tenderness and pain over the neck and upper back with spasm, 
it fails to show that the veteran had any limitation of 
motion due to his cervical spine disability or that there was 
any weakness, loss of strength or atrophy.  Thus, the Board 
finds that the veteran's overall disability picture was 
consistent with a 10 percent disability rating, and absent 
moderate limitation of motion of the cervical spine, a higher 
rating was not warranted.  

Other applicable diagnostic codes have been considered.  
There was no evidence during that time that the veteran had 
degenerative disc disease or any neurologic manifestations.  
Thus, evaluation for intervertebral disc syndrome under 
Diagnostic Code 5293 is not warranted.  In addition, the 
evidence fails to show that the veteran had ankylosis of the 
cervical spine or fracture of a cervical vertebra.  Thus 
evaluation under Diagnostic Codes 5285 and 5287 are also not 
warranted.

Although the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent prior to August 21, 2000, the 
evidence from August 21, 2000, through June 29, 2005, shows 
that the veteran's cervical spine disability had permanently 
worsened and was consistent with the rating criteria for a 20 
percent disability rating.  Specifically the evidence shows 
that, in addition to tenderness and pain in the neck and 
upper back and muscle spasms, the veteran also had limitation 
of motion of the cervical spine.

On August 21, 2000, a VA spine examination was conducted.  
For the first time, it is shown that there was objective 
evidence of limitation of motion of the cervical spine.  The 
veteran's range of motion of the cervical spine was flexion 
of 40 degrees, extension of 30 degrees, lateral bending was 
15 degrees bilaterally and rotation was 80 degrees 
bilaterally.  Although VA regulation at that time did not 
specify what normal ranges of motion were, the current 
regulations do and are instructive of what is considered 
medically acceptable normal range of motion for the cervical 
spine.  Current regulations indicate that normal range of 
motion of the cervical spine is 45 degrees of flexion, 
extension and lateral bending to each side and 80 degrees of 
rotation to each side.  Thus the Board finds that the range 
of motion found at this VA examination represents limitation 
of motion of the cervical spine.  In addition, the examiner 
found the veteran had tenderness to palpation at the trapezii 
and spinous processes C5 to C7 as well as spasms of the 
trapezia bilaterally and the upper trapezia, paracervical, 
from C5 to C7.  The veteran did not complain of any numbness, 
tingling or nerve root pain, and no neurological 
abnormalities were noted.  X-rays showed minimal degenerative 
spondylosis of the cervical spine.

Another VA examination was conducted in August 2003.  At this 
examination the veteran complained of posterior shoulder and 
neck pain.  In addition, he complained of occasional 
bilateral thumb numbness.  Physical examination revealed the 
veteran to have range of motion of the cervical spine of 40 
degrees of flexion, 35 degrees of extension, 15 degrees of 
lateral bending bilaterally and 80 degrees of rotation to the 
right and left.  The veteran complained of increased pain 
with range of motion and repetitive use.  There was objective 
evidence of spasm of the cervical paravertebral muscles and 
trapezii.  There was tenderness to palpation of bilateral 
trapezii and spinous processes C5, C6 and C7, and 
paravertebral muscles C5 to C7.  No postural abnormalities 
were noted.  Furthermore, although the veteran complained of 
occasional bilateral thumb numbness, no neurologic deficits 
were found.  The assessment was cervical myositis and minimal 
spondylosis.  

VA treatment records from August 2000 to May 2005 show the 
veteran continued to complain of neck and upper back pain and 
was found to have spasms, although there were no specific 
indication of limitation of motion.

The Board finds that the evidence from August 21, 2000, to 
June 29, 2005, shows the veteran's overall disability picture 
more nearly approximates the criteria for a 20 percent 
disability rating under both the old and new rating criteria.  
Under the old rating criteria, a 20 percent disability rating 
is warranted for moderate limitation of motion of the 
cervical spine.  The Board finds that the veteran's 
limitation of motion combined with the objective evidence of 
muscles spasms, tenderness and pain over the trapezii and 
spinous processes C5 to C7 is more consistent with a finding 
of moderate limitation of motion than with slight limitation 
of motion.  However, the Board finds that a disability rating 
of 30 percent is not warranted because the evidence fails to 
show severe limitation of motion of the cervical spine or 
weakened movement, excess fatigability, or incoordination.

Under the new criteria, a disability rating higher than 20 
percent requires a showing of limitation of flexion of the 
cervical spine 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  The evidence, however, shows the 
veteran has forward flexion of 40 degrees and fails to show 
the veteran has ankylosis of the entire cervical spine.  Even 
considering the DeLuca factors, there is no showing of  more 
movement than normal, weakened movement, excess fatigability, 
or incoordination.  The only objective findings are of 
painful motion, which is already taken into consideration in 
the new rating criteria.  

Effective June 30, 2005, the veteran was granted a 30 percent 
disability rating for his cervical spine disability based 
upon VA examination findings and private medical treatment 
records from June 2005.  Physical examination of the 
veteran's cervical spine revealed range of motion to be 35 
degrees of flexion, 30 degrees of extension, 35 degrees of 
lateral left and right bending and 50 degrees of left and 
right rotation.  Pain was elicited on all ranges of motion.  
Repetitive cervical flexion and extension elicited pain 
without any evidence of weakness, fatigue, lack of 
coordination or further functional loss.   Palpation at the 
cervical area showed tenderness.  The veteran did not 
complain of any upper extremity numbness although he 
described the pain as shocklike and sharp in fashion.  
Neurological evaluation was within normal limits, expect 
Spurling's sign was positive on the right, indicative of a 
cervical nerve root disorder.  The examiner did not order any 
diagnostic or clinical tests, but did review two reports of 
magnetic resonance imaging (MRI) studies conducted in April 
2005 and June 2005 (the Board notes that the examiner stated 
that the date of this MRI was June 2001, but finds that he 
was in fact referencing an MRI conducted on June 27, 2005, by 
a non-VA medical care provider).  According to the 
examination report, the April 2005 MRI showed 
spondyloarthritic changes and degenerative disc disease at 
C4-C5 and C5-C6 levels, and the June 2005 MRI showed central 
disc protrusion at C4-C5 level creating thecal sac 
compression.  The diagnoses were cervical strain - myositis, 
cervical discogenic disease and degenerative joint disease of 
the cervical area.

Private treatment records submitted by the veteran show that 
he was receiving treatment in 2005 from a chiropractor and a 
neurologist and underwent MRI studies of the cervical spine 
in April and June.  The MRI report from April 2005 shows 
there are spondyloarthritic changes with degenerative disc 
disease at the C4-C5, C5-C6 and C6-C7 levels with posterior 
spur formation and bulging annuli, some loss of lordosis and 
minimal canal stenosis.  The June 2005 MRI report shows 
central disc protrusion at the C4-C5 level creating thecal 
sac compression, central bulges at the C5-C6 and C6-C7 levels 
creating thecal sac impingement, and bilateral narrowing of 
the neural foramina at the C4-C5 and C5-C6 levels secondary 
to uncovertebral hypertrophic changes.  

The veteran also underwent an electromyography (EMG) of the 
upper extremities in June 2005.  The EMG's impression was 
bilateral C8-T1 radiculopathy with active denervation in the 
paraspinal muscles.  It is noted that the EMG also showed the 
veteran has bilateral carpal tunnel syndrome, right worse 
than left.  This is not, however, related to the veteran's 
cervical spine disability.

Included with this evidence, the veteran submitted a 
statement that he is limited in function in reaching above 
his shoulders, pushing, pulling, lifting and doing repetitive 
movements with his wrists and elbows because his condition 
has worsened and he has constant numbness in his hands and 
arms.

Based upon this evidence, the Board finds that a disability 
rating in excess of 30 percent is not warranted for the 
orthopedic manifestations of the veteran's cervical spine 
disability because the evidence fails to show that the 
veteran has ankylosis of the cervical spine.  However, the 
Board finds that there is objective medical evidence showing 
that the veteran has neurologic manifestations of his 
cervical spine disability, consisting of bilateral C8-T1 
radiculopathy as shown by EMG.  Thus the veteran is entitled 
to separate disability ratings for each upper extremity for 
C8-T1 radiculopathy.

Radiculopathy at the C8-T1 level is rated using Diagnostic 
Code 8512 for paralysis of the lower radicular group.  The 
ratings shown are for unilateral involvement; when bilateral, 
evaluations should be combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a (2007).  Complete 
paralysis warrant 70 percent for the major upper extremity 
and 60 percent for the minor upper extremity.  Severe 
incomplete paralysis of the lower radicular group warrants a 
50 percent rating for the major upper extremity and 40 
percent for the minor upper extremity.  Moderate incomplete 
paralysis warrants 40 percent for the major upper extremity 
and 30 percent for the minor upper extremity.  Mild 
incomplete paralysis warrants a 20 percent rating for both 
the major and minor upper extremities.  38 C.F.R. § 1.124a, 
Diagnostic Code 8512 (2007).

The Board finds that the evidence shows the veteran has at 
most mild bilateral radiculopathy which warrants a 20 percent 
disability rating for each upper extremity.  A higher 
disability rating is not warranted unless there is a showing 
of moderate incomplete paralysis of the lower radicular 
group, which the evidence does not show.  

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran is entitled to an 
increased disability rating from 10 percent to 20 percent 
from August 21, 2000, to June 29, 2005, for the orthopedic 
manifestations of his cervical spine disability.  He is not, 
however, entitled to a disability rating higher than 10 
percent prior to August 21, 2000, or 30 percent after June 
29, 2005.  In addition, the preponderance of the evidence 
establishes that the veteran is entitled to a 20 percent 
disability rating for right C8-T1 radiculopathy and a 20 
disability percent rating for left C8-T1 radiculopathy, but 
no higher than 20 percent for either extremity.  




Lumbar Spine Disability

The veteran's lumbar spine disability was initially rated as 
10 percent disabling.  An increase to 20 percent was granted 
effective June 30, 2005, based upon findings at a VA 
examination conducted on that day and private treatment 
records submitted by the veteran.  The Board finds that the 
preponderance of the evidence is in favor of assigning a 
disability rating of 20 percent, but not higher, for the 
veteran's lumbar spine disability throughout the appeal 
period.  

The VA treatment records shows that the veteran has continued 
to complain of low back pain and to be treated for such.  The 
veteran has undergone four VA spine examinations related to 
this claim for an increased disability rating.  He underwent 
the first examination in January 1997.  He complained of 
localized low back pain upon bending forward or crossing legs 
causing numbness of the right leg.  He denied bowel or 
bladder dysfunction.  The examiner noted that a CT scan of 
the lumbar spine done on September 15, 1993 showed no 
evidence of disc herniation but evidence of minimal 
degenerative joint disease at L4-L5 and L5-S1 levels.  No 
postural abnormalities or fixed deformities of the back were 
noted.  The examination did reveal, however, that the veteran 
had lumbar paravertebral muscle spasm.  Range of motion of 
the lumbar spine was full except for forward flexion of 75 
degrees.  There was exquisite pain objectively on all 
movements of the lumbar spine.  There was no muscle atrophy 
of the lower extremities.  Reflexes and strength of the lower 
extremities was normal.  He had a positive straight leg 
raising and Lasegue sign on the left leg.  The diagnosis was 
lumbar paravertebral myositis with degenerative joint disease 
by x-rays and CT scan.

The second VA examination was conducted in August 2000.  The 
veteran complained of worsening low back pain.  He denied 
fecal or urinary incontinence.  He reported flare-ups about 
three to four times per week, mostly after sexual 
intercourse, with pain moderate to severe in intensity.  
Alleviating factors included rest and medication.  It is 
noted that the veteran did not use any assistive devices such 
as a cane, crutches or brace.  

Physical examination revealed the veteran had range of motion 
in the lumbar spine of 80 degrees of flexion, 10 degrees of 
extension, 15 degrees of lateral bending to the left and 
right, and 40 degrees of rotation to the left and right.  
There was also tenderness to palpation and spasms along the 
paravertebral muscles at L3 to L5.  No abnormalities in 
posture or the musculature of the back were noted.  
Neurological examination revealed the veteran had no atrophy, 
normal strength and normal reflexes of the lower extremities.  
Straight leg raising and Lasegue testing were negative.  X-
rays of the lumbosacral spine revealed minimal degenerative 
spondylosis of the lumbar spine.  The diagnosis was lumbar 
myositis and minimal lumbar spondylosis.

The next VA examination was conducted in August 2003.  The 
veteran complained of worsening of lumbar pain and stiffness 
with range of motion and pelvic movements.  However, he 
denied any associated numbness, burning of the lower 
extremities, or fecal or urinary incontinence.  The veteran 
was able to ambulate without any assistive device.  He 
reported being able to ambulate for five to ten minutes pain 
free, and then the pain begins.  He was able to continue to 
walk, however, after the pain begins.  

Physical examination revealed the veteran had range of motion 
of the lumbar spine of 75 degrees of flexion, 10 degrees of 
extension, and 15 degrees of lateral bending to the left and 
right.  He complained of increased pain with range of motion 
and repetitive use.  There was also tenderness to palpation 
and spasms along the spinal process L4-L5 and paravertebral 
muscles at L3 to L5.  No abnormalities in posture or the 
musculature of the back were noted.  Neurological examination 
revealed the veteran had no atrophy, sensation intact to 
pinprick and light touch, normal strength and normal reflexes 
in the lower extremities.  Straight leg raising and Lasegue 
testing were negative.  The diagnosis was lumbar myositis and 
minimal lumbar spondylosis.

The final examination was conducted in June 2005.  The 
veteran complained of pain usually affecting him weekly with 
a duration of 2 to 3 hours that is shocklike and sharp in 
fashion with an intensity of 6 out of 10 on the pain scale.  
He reported periods of flare-ups 6 to 7 times a month lasting 
a duration of 3 to 4 hours and with a severity of 9 out of 10 
on the pain scale.  Precipitating factors are prolonged 
standing, sitting, bending forward and driving.  Flare-ups 
are alleviated by the use of medication.  He reported not 
having additional limitation of motion during flare-ups.  He 
denied having any bladder or bowel complaints.  He did not 
walk with the use of any assistive devices.  He said he was 
able to ambulate for 20 to 30 minutes and was not unsteady.  
He denied a history of falls.  

Physical examination revealed the veteran has range of motion 
of the lumbar spine of 50 degrees of flexion, 20 degrees of 
extension, 20 degrees of lateral bending to the left and 
right, and 20 degrees of lateral rotation to the left and 
right.  He complained of pain during almost the entire range 
of motion.  There was also tenderness to palpation at the 
lumbosacral area.  Repetitive flexing of the lumbar spine 
elicited pain without any evidence of weakness, fatigue, lack 
of endurance, incoordination or further functional loss.  
There was no evidence of ankylosis, abnormal kyphosis, 
reversed lordosis or scoliosis.  No abnormalities in posture 
or the musculature of the back were noted.  Neurological 
examination revealed the veteran had sensation intact to 
pinprick, normal strength and normal reflexes in the lower 
extremities.  Lasegue testing was negative.  The veteran 
denied being prescribed strict bed rest in the last year due 
to lumbosacral pain.  

The examiner did not order any diagnostic or clinical tests, 
but did review the report of a magnetic resonance imaging 
(MRI) study conducted in June 2005 that showed central disc 
protrusion at L5-S1 level creating thecal sac compression 
without evidence of neural foraminal stenosis, early 
degenerative changes of posterior elements from L2 to L5, S1 
levels, and uncovertebral hypertrophic changes at L4-L5, L5-
S1 levels creating narrowing.  The diagnoses were lumbosacral 
strain - myositis, lumbosacral discogenic disease and 
degenerative joint disease of the lumbosacral area.

Private treatment records submitted by the veteran show that 
he was receiving treatment in 2005 from a chiropractor and a 
neurologist and underwent a MRI study of the lumbosacral 
spine on June 27, 2005.  The June 2005 MRI report shows 
central disc protrusion at the L5-S1 level creating thecal 
sac compression as well as mild central spinal canal stenosis 
without evidence of neural foramina narrowing and early 
degenerative changes of the posterior elements from the L3 to 
the L5-S1 level.  These private treatment records also show 
the veteran underwent an electromyography (EMG) of the lower 
extremities in June 2005.  The EMG's impression was bilateral 
L5-S1 radiculopathy with active denervation in the paraspinal 
muscles.  

The Board finds that the preponderance of the evidence is in 
favor of granting a 20 percent disability rating for the 
veteran's lumbar spine disability.  Although the medical 
evidence only shows the veteran had slight limitation of 
motion of the lumbar spine prior to the June 2005 VA 
examination, the Board finds that a 20 percent disability 
rating is warranted under the rating criteria for lumbosacral 
strain (Diagnostic Code 5295) because the evidence shows the 
veteran had spasms of the paravertebral muscles of the 
lumbosacral area with limitation of lateral flexion of the 
lumbosacral spine to 15 degrees bilaterally (normal motion is 
considered to be 30 degrees).  Thus a disability rating of 20 
percent is warranted under Diagnostic Code 5295.  

The Board finds, however, that the preponderance of the 
evidence is against finding a disability rating higher than 
20 percent is warranted under either the old or the new 
rating criteria.  The evidence does not show that the veteran 
has severe limitation of motion of the lumbar spine 
(Diagnostic Code 5292) or 30 degrees or less of forward 
flexion (new rating criteria).  Nor does the evidence show 
that the veteran's disability picture is such that a higher 
rating would be warranted for additional functional loss due 
to weakness, fatigability, or incoordination as none of these 
are shown in the medical evidence.  The VA examiners 
specifically found that there was no weakness, fatigue, lack 
of endurance, incoordination or further functional loss with 
repetitive motion.  Thus a disability rating in excess of 20 
percent is not warranted.

The Board finds, however, that there is objective medical 
evidence showing that the veteran has neurologic 
manifestations of his lumbar spine disability consisting of 
bilateral L5-S1 radiculopathy as shown by EMG.  Thus the 
veteran is entitled to separate disability ratings for each 
lower extremity for L5-S1 radiculopathy. 

L5-S1 radiculopathy is evaluated using the rating criteria 
for impairment of the sciatic nerve in Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The Board finds that the evidence shows the veteran has at 
most mild bilateral L5-S1 radiculopathy which warrants a 10 
percent disability rating for each lower extremity.  A higher 
disability rating is not warranted unless there is a showing 
of moderate incomplete paralysis of the sciatic nerve, which 
the evidence does not show.  

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of granting a 20 percent disability 
rating, but no higher, for the orthopedic manifestations of 
the veteran's lumbar spine disability.  In addition, the 
preponderance of the evidence is in favor of granting a 
separate 10 percent disability rating for right L5-S1 
radiculopathy and a separate 10 percent disability rating for 
left L5-S1 radiculopathy.  

Allergic Rhinitis

The veteran was granted service connection for allergic 
rhinitis in a July 1993 rating decision.  This disability was 
initially evaluated as noncompensable under Diagnostic Code 
6501 (rhinitis, atrophic, chronic).  By rating decision 
issued in June 2004, the veteran was awarded a 10 percent 
disability rating under Diagnostic Code 6522 effective August 
28, 2000, based upon the results of a VA examination 
conducted on that day.

The Board notes that, during the pendency of the veteran's 
claim, VA revised the criteria for evaluating allergic 
rhinitis, which became effective October 7, 1996.  See 61 
Fed. Reg. 46,720- 731.  This amendment not only changed the 
rating criteria but also changed the diagnostic code from 
6501 to 6522.

Under the former criteria, a 10 percent rating for chronic 
atrophic rhinitis was warranted with a showing of definite 
atrophy of intranasal structure and moderate secretion.  A 30 
percent rating contemplated moderate crusting and ozena, and 
atrophic changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).  A 50 percent rating would require chronic, atrophic 
rhinitis with massive crusting and marked ozena, with 
anosmia.  Id.  

Under the new criteria, allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passages on both sides or complete obstruction on 
one side, warrants a 10 percent disability rating.  A 30 
percent rating contemplates allergic or vasomotor rhinitis 
with polyps.  A 30 percent rating is the highest rating 
available under this diagnostic code.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).

In connection with this claim, the veteran has undergone four 
VA examinations.  The veteran underwent the first VA 
examination in November 1995.  He complained of nasal 
obstruction, recurrent sneezing, throat malaise and itchy 
nose.  Examination revealed congested nasal turbinates.  The 
remainder of the examination was normal with no deviated 
septum, pus or polyps.  X-rays of the paranasal sinuses done 
by VA in September 1995 were negative.  The diagnosis was 
allergic rhinitis.

The second examination was conducted in August 2000.  The 
veteran complained of watery nasal discharge with nasal 
obstruction, itchy eyes, frequent sneezing and jelly-like 
phlegm.  Physical examination revealed pale nasal mucosa with 
engorged turbinates, obstructive in nature.  The assessment 
was chronic severe allergic rhinitis.

The third examination was conducted in August 2003.  The 
veteran again complained of nasal obstruction mainly on the 
right, sneezing, and clear nasal discharge during his 
allergic episodes.  He denied purulent discharge.  He 
reported the episodes of these symptoms are continuous from 
May to September.  Physical examination revealed marked 
engorgement and paleness of the nasal mucosa and turbinates 
but no purulent discharge was seen at that time.  X-rays of 
the paranasal sinuses were negative for sinusitis.  The 
assessment was chronic allergic rhinitis, severe mainly in 
the summer months.

The final examination was conducted in June 2005.  The 
veteran complained of interference with breathing through the 
nose, sneezing, itchy eyes and clear discharge that is almost 
continuous during the period of his allergies.  He did not 
mention having any purulent discharge.  He reported his 
allergic attacks are continuous mainly during the months from 
May to September.  Physical examination revealed marked 
encroachment of the nasal mucosa and turbinates bilaterally.  
No polyps or granulomatous disease was noted.  The septum was 
noted to be in the midline.  There was no tenderness, 
purulent discharge or crusting present.  The assessment was 
allergic rhinitis, mainly seasonal.

VA treatment records show the veteran has been treated 
occasionally over the years for complaints of the same 
symptoms reported at the VA examinations.  X-ray from July 
1994 showed a slight prominence of the right-sided inferior 
nasal turbinates, but was otherwise unremarkable.  Only one 
treatment note from March 1996 indicates the veteran had 
crusting of the turbinates.  The veteran underwent allergy 
testing in December 2001.  Scratch test was positive for 
histamine, timothy, orchard, Bermuda, Bahia and curvularia.  
The impression was allergic rhinitis.  Recommended treatment 
was to use Allegra from May to September.  

Private treatment records submitted by the veteran show he 
was treated at the emergency room in May 2001 for an upper 
respiratory infection and sinusitis.  They also show he was 
allergy tested by a private doctor in August 2001.  The test 
results showed he is allergic to Bahia, Bermuda and Johnson 
grasses and weeds.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  A compensable disability rating 
is not warranted prior to August 28, 2000, because the 
evidence fails to show that there was definite atrophy of 
intranasal structure with moderate secretion or greater than 
50-percent obstruction of nasal passages on both sides or 
complete obstruction on one side.  Furthermore there is no 
evidence of crusting or ozena.  Although there was one 
treatment record from March 1996 that showed crusting of the 
turbinates, this is the only evidence of this symptom.  All 
the remaining evidence shows the veteran to have only clear 
nasal discharge without complaints of nasal crusting or 
purulent discharge.  In addition, the evidence only shows the 
veteran to have at most a slight prominence of the right-
sided inferior nasal turbinates.  Thus the evidence fails to 
show obstruction to at least 50 percent of both nasal 
passages or total obstruction of one nasal passage.

The veteran was awarded a 10 percent disability rating 
effective August 28, 2000.  This was based upon the VA 
examination findings on that date that showed the veteran had 
engorged turbinates that were obstructive in nature.  The 
evidence subsequent to August 2000 continue to show the 
veteran has markedly engorged turbinates and pale mucosa that 
obstruct his ability to breath through his nose.  The 
evidence does not show, however, that a higher disability 
rating is warranted.  A higher disability rating is not 
warranted under the old criteria because the evidence fails 
to show moderate crusting or ozena with atrophic changes of 
the intranasal structures.  Rather the evidence shows that 
the veteran has reported only having clear nasal discharge or 
crusting.  Furthermore, the VA examinations failed to find 
purulent discharge.  In addition, a higher rating is not 
warranted under the current rating criteria because the 
evidence fails to show that the veteran has ever had polyps.  

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim, and the benefit of the doubt 
doctrine is, therefore, not applicable.  Consequently, his 
claim must be denied.




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to a disability rating in excess of 10 percent 
prior to August 21, 2000, for cervical and upper back 
disability is denied.

Entitlement to a disability rating of 20 percent, but no 
higher, for cervical and upper back disability is granted for 
the period of August 21, 2000, through June 29, 2005, subject 
to controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 30 percent as 
of June 30, 2005, and thereafter, for cervical and upper back 
disability is denied.

Entitlement to a separate rating of 20 percent for right C8-
T1 radiculopathy is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 20 percent for left C8-T1 
radiculopathy is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent for lumbar 
spine disability throughout the appeal period is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to a separate rating of 10 percent for right L5-
S1 radiculopathy is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 10 percent for right L5-
S1 radiculopathy is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a compensable rating prior to August 28, 2000, 
and an increased rating in excess of 10 percent thereafter, 
for allergic rhinitis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


